Citation Nr: 0816427	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  02-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dyspepsia prior to April 28, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
dyspepsia since April 28, 2006.

3.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease at L4-5 with right hip pain.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1980 until May 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
dyspepsia has been manifested by persistently recurrent 
epigastric distress accompanied by pain radiating to the 
chest and shoulders, with two occasions of hematemesis; there 
is no demonstration of material weight loss, or melena with 
moderate anemia.

2.  Throughout the rating period on appeal, the veteran's low 
back disability has been productive of complaints of pain; 
the evidence shows no ankylosis of the spine.

3.  The veteran has one disability rated at greater than 40 
percent and has a combined disability evaluation of 70 
percent.

4.  Resolving any reasonable doubt in the veteran's favor, 
the evidence of record indicates that he is unable to obtain 
and maintain substantially gainful employment as a result of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2006, the criteria for a 30 percent 
evaluation, but no more, for dyspepsia have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7346 
(2007).

2.  Since April 28, 2006, the criteria for an evaluation in 
excess of 30 percent for dyspepsia have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 60 percent for degenerative joint disease at L4-5 with 
right hip pain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a) 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, DCs 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 
(2007).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Dyspepsia

With respect to the veteran's dyspepsia, his claim for an 
increase was received by the RO on April 6, 2001.  As of that 
date, a 10 percent rating was in effect pursuant to DC 7346.  
An October 2007 rating decision increased his rating to 30 
percent effective April 28, 2006.  The Board will first 
consider whether an evaluation in excess of 10 percent is 
warranted for the period prior to April 28, 2006.  

The Board notes that the schedular criteria relating to the 
digestive system underwent revision during the pendency of 
this appeal.  The revisions were effective July 2, 2001.  
However, DC 7346 was not altered as a result of the 
revisions.  Both prior to and as of July 2, 2001, a 10 
percent evaluation is warranted where the evidence 
demonstrates two or more symptoms for the 30 percent 
evaluation, of lesser severity.  The symptoms associated with 
a 30 percent rating include persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

In the present case, VA examination in May 2001 revealed 
complaints of burping with regurgitation.  He also had 
vomiting once a week.  He denied abdominal pain and nausea, 
and further denied any known food intolerance.  Objectively, 
the abdomen was without apparent organomegaly or masses.  
There was no tenderness or rebound tenderness and bowel 
sounds were normoactive.  

An October 2001VA treatment record indicated complaints of 
gastric reflux.  A subsequent July 2002 report indicated 
complaints of vomiting.  He again complained of chronic 
gastroesophageal reflux disease (GERD) in a March 2003 VA 
clinical record. 

Upon VA examination in April 2003, the veteran reported 
flare-ups of stomach problems approximately once per week.  
He also described vomiting, occasional nausea, indigestion 
and chest pain a few times per week.  His chest pain was 
"burning" in nature and was worse after eating spicy foods.  
Objectively, the abdomen was slightly protuberant without 
organomegaly or masses.  There was mild tenderness in the 
epigastric area and to the left of the umbilicus.  There was 
no rebound tenderness.  An upper GI performed in August 2002 
had shown a very small amount of gastroesophageal reflux.  

Subsequent VA examination in September 2004 revealed 
complaints of frequent heartburn, with pain radiating to his 
chest and shoulder.  He also complained of frequent belching 
and gaseous distention.  He did not use any nonsteroidal 
anti-inflammatory medicines.  He denied dysphagia but had the 
sensation of "throat burning" with cough.  He denied a 
history of hematemesis or melena stool.  He reported 
occasional diarrhea and occasional constipation.  He had 
gained 2 pounds over the past month.  His symptoms of 
dyspepsia had not limited his activities.  

On physical examination, there were no ulcerative lesions.  
There was no abdominal tenderness, and no masses were 
palpable.  A GI series performed that day showed hiatal 
hernia with moderate GERD, but without ulcers.   At his 
September 2004 hearing before the RO, the veteran continued 
to endorse symptoms of radiating chest pain.  

Considering the complaints and findings during the period in 
question, as detailed in pertinent part above, the Board 
finds support for assignment of the next-higher 30 percent 
evaluation for GERD.  Indeed, the evidence of record, as set 
forth above, contains consistent reports of epigastric pain.  
In this regard, it is acknowledged that the veteran is 
competent to give evidence about the symptoms he experienced. 
See Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the veteran is credible, as his reported complaints 
have always been consistent and an upper GI series confirmed 
hiatal hernia and moderate GERD.  Resolving any doubt in his 
favor, it is thus determined that his disability picture most 
nearly approximates the 30 percent evaluation under DC 7346 
throughout the rating period in question.

The Board must now consider whether, during any portion of 
the rating period on appeal, the evidence warrants an 
evaluation in excess of 30 percent.  

In order to warrant the next-higher 60 percent rating under 
DC 7346, the evidence must demonstrate symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The pertinent evidence, as set forth above, does not indicate 
weight loss.  In fact, the veteran reported at his September 
2004 VA examination that he had gained 2 pounds.  Moreover, 
upon most recent VA examination in November 2006, although 
his weight of 222 was 10 pounds lighter than his heaviest 
weight in the past year, he reported his weight as 
"relatively stable," and his appetite was good.  

With respect to hematemesis, at his November 2006 VA 
examination, the veteran did report two occasions on which he 
vomited a slight amount of blood.  Given the infrequency of 
this occurrence, the Board does not find that a 50 percent 
evaluation is warranted based on hematemesis alone.  
Moreover, the competent evidence of record also fails to show 
melena with moderate anemia.  Again, he denied a history of 
melena at his September 2004 VA examination.  

The Board acknowledges the veteran's reports of increasing 
symptomatology.  For example, at his November 2006 VA 
examination, he reported nausea and vomiting two to three 
times per week.  However, the evidence still fails to 
demonstrate GERD symptom combinations productive of severe 
impairment of health such as to warrant the next-higher 50 
percent evaluation under DC 7346.  

Again, objective examination in May 2001, April 2003, 
September 2004, and November 2006 showed no more than mild 
abdominal tenderness.  Furthermore, even at his November 2006 
VA examination, which reflected the most severe symptoms of 
record, the veteran still reported that he had no difficulty 
swallowing, that his weight was essentially stable, and that 
his appetite was good.  

The Board also acknowledges an April 2006 letter written by a 
private doctor which described the veteran's gastrointestinal 
symptoms as including constant vomiting.  The letter also 
noted symptoms of dysphagia, pyrosis and regurgitation.   
However, this is simply inconsistent with the other evidence 
of record, including the veteran's own reports.  Thus, the 
April 2006 letter itself does not support a higher 
evaluation.  

The Board has also considered whether any alternate 
diagnostic codes could serve as a basis for a higher rating 
here.  However, the only other potentially relevant code 
section, DC 7319 (irritable colon syndrome) affords a maximum 
benefit of 30 percent.  There are no other diagnostic codes 
for consideration.  

In sum, the competent evidence supports an increased rating, 
to 30 percent, for the rating period prior to April 28, 2006.  
There is no basis for an evaluation in excess of that amount 
for any portion of the rating period on appeal.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back Disability

The veteran's claim of entitlement to an increased rating for 
a low back disability was received by the RO in April 2001.  
A 60 percent evaluation is in effect throughout the rating 
period on appeal.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting DC 
5293 (intervertebral disc syndrome), was effective September 
23, 2002.  The next amendment affected general diseases of 
the spine and became effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to DC 5293, for 
intervertebral disc syndrome.  That diagnostic code affords a 
maximum benefit of 60 percent, and, as such, cannot serve as 
a basis for an increased rating here.  Similarly, DC 5292, 
for limitation of motion of the lumbar spine, and DC 5295, 
for lumbosacral strain, also fail to afford ratings in excess 
of 60 percent.  

The provisions of DC 5285, for vertebral fracture, and DCs 
5286 and 5289, for lumbar ankylosis, do provide for ratings 
in excess of 60 percent.  However, because the competent 
evidence does not demonstrate vertebral fracture or 
ankylosis, or disability comparable therewith, such 
diagnostic codes are not for application here.  In sum, there 
is no basis for an increased evaluation based on the rating 
schedule as in effect prior to September 23, 2002.  

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, through 
September 25, 2003, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  
Finally, a 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Again, the maximum available benefit based on incapacitating 
episodes is a 60 percent rating.  Thus, the veteran, already 
in receipt of a 60 percent disability evaluation cannot 
obtain a higher rating on this basis.  In any event, the 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293.  Indeed, there is no evidence 
of any bed rest prescribed by a physician.  

Under the revised version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  The 
pertinent evidence will be detailed below. 

A May 2001 VA examination revealed that the veteran had 
lumbar flexion to 50 degrees.  Extension was to 10 degrees, 
as was lateral flexion, bilaterally.  He had 15 degrees of 
rotation bilaterally.  There was slight tightness of the 
paraspinous muscles in the lumbosacral area, and tenderness 
over the midline at the L4-5 area.  

Based on the above findings, the Board finds that the veteran 
is entitled to a 20 percent evaluation for moderate 
limitation of lumbar motion under DC 5292, as in effect 
during the period in question.  In so concluding, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Here, the May 2001 VA examination report noted complaints of 
pain, which was aggravated by extensive sitting.  Moreover, 
private and VA outpatient records dates throughout 2001 and 
2002 also reflect pain complaints.  A November 2001 report 
noted that the pain worsened with prolonged walking.  
Additionally, a December 2001 record indicated that the 
veteran had a prescription for a back brace.  A private 
medical record dated in June 2002 included a lifting 
restriction of 40 pounds due to back pain.  

Despite the complaints and findings of pain noted above, 
there is no objective demonstration that such pain resulted 
in additional functional limitation such as to conclude that 
the veteran's disability picture most nearly approximated a 
40 percent rating for severe limitation of motion under the 
pre-amended DC 5292. 

The Board has also considered whether any other diagnostic 
code, as in effect during the period in question, could 
establish an evaluation in excess of 20 percent.  In this 
vein, DC 5295, for lumbosacral strain, warrants a 40 percent 
rating where the evidence demonstrates severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

While slight tenderness to the paraspinal muscles was noted 
upon VA examination in May 2001, the overall evidence does 
not reflect symptomatology consistent with the criteria for a 
40 percent rating under DC 5295.  Moreover, for the reasons 
previously discussed, no other diagnostic codes afford a 
higher evaluation based on the facts of record.  Thus, for 
the foregoing reasons, the veteran is entitled to a 20 
percent evaluation for the orthopedic manifestations of his 
low back disability.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain with degenerative changes.  In 
the present case, his neurological complaints relate to the 
lower extremities.  Thus, DCs 8522-8530 are potentially 
applicable.  

Upon VA examination in May 2001, straight leg raise was 
negative.  The veteran's reflexes were 2+ and equal and there 
was no motor or sensory loss in the lower extremities.  A 
private October 2001 treatment report again noted a negative 
straight leg raise.  A November 2001 private record indicated 
an abnormal Achilles reflex and a little weakness and sensory 
loss in the right foot.  A January 2003 VA outpatient 
treatment report noted slightly diminished strength of 4/5 in 
the lower extremities.  Resolving any doubt in the veteran's 
favor, the Board finds that the above findings reflect slight 
neurologic impairment.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, a 10 percent rating for mild disability 
is afforded under DCs 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under DC 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of DC 5293, as 
in effect from September 23, 2002, through September 25, 
2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's lumbosacral strain 
with degenerative changes.  It has been determined that the 
veteran is entitled to a 20 percent rating under DC 5292 for 
his orthopedic manifestations, and that he is entitled to a 
10 percent evaluation under DC 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations.  

Those separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
In the present case, the veteran is also service-connected 
for dyspepsia (rated as 30 percent disabling).  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (dyspepsia), 20 percent 
(orthopedic manifestations of his low back disability), and 
10 percent (neurologic manifestations of his low back 
disability), a combined evaluation of 50 percent is 
established.  This combined rating is less than the combined 
evaluation of 70 percent that is derived if the veteran's 
single 60 percent rating for a low back disability remains in 
place.  Therefore, in this case, it is beneficial to the 
veteran to retain his single 60 percent rating.  Thus, 
assignment of separate orthopedic and neurologic evaluations 
is not for application here during the period in question.    

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003.   Under these relevant provisions, there is only one 
available rating in excess of 60 percent.  Specifically, a 
100 percent evaluation applies where the evidence shows 
unfavorable ankylosis of the entire spine.  

The Board has reviewed the competent evidence as previously 
discussed, as well as a recent VA examination in November 
2006.  None of this evidence reveals unfavorable ankylosis of 
the spine.  Thus, the general rating formula, effective 
September 26, 2003, cannot enable a higher rating here.  
Likewise, a higher evaluation cannot be awarded based on 
incapacitating episodes, because a maximum 60 percent award 
applies in such circumstances.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  Here, however, motor and sensory 
examination was normal in November 2006.  Moreover, his 
muscle tone was good.  The only positive neurologic finding 
was that of a slightly decreased ankle jerk on the right.  
Overall, then, during the period in question, a compensable 
evaluation for neurologic manifestations of a low back 
disability is not justified.  

In sum, the evidence fails to support a rating in excess of 
60 percent for a low back disability throughout the rating 
period on appeal.  Assignment of separate orthopedic and 
neurologic ratings is not appropriate, as this would result 
in a lower combined disability rating under Table I of 
38 C.F.R. § 4.25.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of extra-schedular evaluations under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

II.  TDIU

The veteran is claiming entitlement to TDIU.  On his VA Form 
21-8940, received on May 26, 2004, he indicated that he last 
worked in August 2002.  He was a poultry supervisor.  He 
indicated in that form and elsewhere in the record that he 
had lost many days of work due to service-connected 
disability.  It is also noted that he was in receipt of 
Social Security Administration disability benefits, though 
such award was primarily based on a diagnosis of leukemia, 
for which service-connected is not in effect.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id. 

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Marginal employment is not considered 
substantially gainful employment.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's TDIU claim was received on May 26, 2004.  From 
that time forward, he has been evaluated at 60 percent 
disabling for a low back disability.  Moreover, the Board has 
now assigned a 30 percent rating for dyspepsia throughout the 
period in question.  On the basis of such ratings, the 
veteran meets the threshold percentages under 38 C.F.R. 
§ 4.16(a).  

Again, even where the threshold percentages of 38 C.F.R. 
§ 4.16(a) have been met, the evidence must still demonstrate 
evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Here, the VA 
examiner in November 2006 was unable to identify any 
disability related to GERD that would interfere with the 
veteran's ability to work.  

While the orthopedic examiner did not expressly offer an 
opinion as to whether the low back disability precluded 
employment, he noted that the veteran's low back problems 
were moderate in degree but acknowledged that the veteran's 
doctor was unable to release him for full work duty, and thus 
he lost his job in approximately 2001.  This evidence 
indicates that the veteran is, in fact, unable to maintain 
employment due to his low back disability.

Overall, given the degree of symptomatology reflected in the 
record, coupled with the veteran's contentions and the fact 
that no competent medical evidence has indicated that the 
veteran is capable of obtaining and maintaining substantially 
gainful employment, the Board will resolve any reasonable 
doubt in the veteran's favor.  Accordingly, the TDIU claim is 
granted.

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the TDIU claim, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

With respect to the claims for increased ratings, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2001, prior to the initial RO decision that is the 
subject of this appeal.  That letter, and subsequent 
communications dated in September 2004 and May 2005, informed 
him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board acknowledges that the VCAA letters noted above do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, a March 2002 statement of the case set forth 
the diagnostic criteria for the disabilities at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  Furthermore, a supplemental statement of the 
case issued in February 2004 apprised him of revisions to the 
spine regulations.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his September 2004 hearing 
before the RO, and also upon VA examination in November 2006, 
he described his daily symptoms, indicating the impact of his 
disabilities on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Records associated with a disability 
determination of the Social Security Administration (SSA) are 
also of record. 

Moreover, the veteran's statements in support of his claims 
are of record, including testimony provided at a September 
2004 hearing before the RO.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to April 28, 2006, a 30 percent evaluation, but no 
more, for dyspepsia is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Since April 28, 2006, a rating in excess of 30 percent rating 
for dyspepsia is denied.

A rating in excess of 60 percent for degenerative joint 
disease at L4-5 with right hip pain is denied.

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


